Exhibit 10.3


EXHIBIT A
LONG-TERM INCENTIVE PROGRAM
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 25, 2017)
1.
Establishment; Restatement. The long-term incentive program (“LTIP”) previously
established under the Spirit AeroSystems Holdings, Inc. 2014 Omnibus Incentive
Plan (“OIP”), pursuant to Section 2.4 of the OIP is hereby amended and restated
on the following terms and conditions. In addition to the generally applicable
terms of the OIP, the following terms, conditions, and provisions will apply to
Restricted Stock awarded to Participants as part of the LTIP from and after the
effective date of this Exhibit A. Capitalized terms not specifically defined in
this Exhibit A will have the meanings set forth in the OIP.

2.
Awards of Restricted Stock. Awards of Restricted Stock to Participants as part
of the LTIP will be made at such times, in such amounts, and subject to such
terms, conditions, and restrictions as the Committee or the Board may determine,
in its sole discretion, including, without limitation, designating such Awards
as Performance Compensation Awards and setting Performance Goals. Specific
awards of Restricted Stock as part of the LTIP may be made pursuant to a
resolution adopted by the Committee or the Board, an individual agreement with a
Participant (e.g., an employment agreement), or any other means that would
represent an Award Agreement under the OIP.

Except as expressly provided in the OIP or an Award Agreement, upon Termination
of a Participant following a grant of Restricted Shares and prior to
satisfaction of all conditions and restrictions imposed with respect to those
Restricted Shares, including, without limitation, completion of a time-based
vesting schedule or satisfaction of all performance-based conditions, the
unearned or nonvested Restricted Shares will be forfeited.
3.
Time-Based Vesting. Unless otherwise provided in an Award Agreement, Restricted
Stock granted under the LTIP to a Participant will be substantially nonvested
upon grant and will, in addition to any other conditions or restrictions that
may apply (including, without limitation, Performance Goals), be subject to
time-based vesting restrictions that will lapse only if and to the extent the
Participant satisfies the following vesting schedule, unless a different
schedule (including, without limitation, no time-based vesting schedule) is
designated by the Committee or the Board in connection with the grant:    

Years of Service After the Grant Date
 
Vested Percentage
Less than 1
 
0%
1 but less than 2
 
33%
2 but less than 3
 
66%
3 or more
 
100%

A Participant will be credited with a year of service after the Grant Date for
each 12-month period after the Grant Date during which the Participant is
continuously performing services





--------------------------------------------------------------------------------




(or deemed to be continuously performing services) for the Company or an
Affiliate. However, the Committee may at any time, in its sole discretion,
credit a Participant with additional service after the date Restricted Stock is
granted to the Participant or otherwise accelerate vesting or remove
restrictions with respect to Restricted Stock granted under the Plan, if the
Committee determines, in its sole discretion, it is in the best interests of the
Company or other Service Recipient to do so.
4.
Performance Goals. In accordance with Article 10 of the OIP, the Board or
Committee may set Performance Goals with respect to an award of Restricted Stock
as part of the LTIP and otherwise designate such award of Restricted Stock as a
Performance Compensation Award and set the performance-based terms and
conditions of such Award.

5.
83(b) Elections. Although Restricted Stock granted under the LTIP may be subject
to certain lapse restrictions and may be substantially nonvested upon grant,
grants of such Shares are intended to constitute transfers of such Shares within
the meaning of Code Section 83 upon grant. Accordingly, Participants receiving
grants of Restricted Stock under the LTIP will be eligible to make an election
under Code Section 83(b) with respect to Restricted Shares at the time such
Shares are granted, subject to complying with all applicable requirements for
making such an election, including, but not limited to, the requirement that
such election be made within 30 days after the date of transfer.

6.
Change in Control. In the event of a Change in Control, each Participant who has
been awarded Restricted Stock pursuant to the LTIP before the closing of the
Change in Control and who incurs a Qualifying Termination either in anticipation
of the Change in Control or during the period beginning 30 days before the
closing of the Change in Control and ending two years after the date of the
closing of the Change in Control will receive a cash award equal to the dollar
value of the award of Restricted Stock that would have been made under the LTIP
to such Participant in the ordinary course of business within the 12-month
period following the date of the Qualifying Termination, based on the
Participant’s annual base pay as in effect on the date of closing of the
Qualifying Termination. Payment of this cash award will be made as soon as
administratively practicable on or after the date of the Qualifying Termination,
but in no event later than 2-1/2 months after the end of the year in which the
Qualifying Termination occurs.

In addition, in the event a Participant who has been awarded Restricted Stock
pursuant to the LTIP before the closing of the Change in Control incurs a
Qualifying Termination either in anticipation of a Change in Control or during
the period beginning 30 days before the closing of the Change in Control and
ending two years after the date of the closing of the Change in Control, vesting
with respect to LTIP awards previously made will be accelerated in accordance
with Section 13.1 of the OIP.
* * * *





